BRICKELL, C. J.
1. The allowance or rejection of additional pleas, proposed to be filed after the time of pleading has passed, is matter of discretion in the primary court; and the exercise of the discretion is not revisable on error. — Jones v. Ritter, 56 Ala. 270; Steele v. Tutwiler, 57 Ala. 113.
2. The objections to the admissibility of the evidence offered by the appellees were properly overruled. Each part of it was pertinent to the case, having a tendency to prove or disprove the matters in issue.
3. As between the original parties to a negotiable promissory note, and of paper not negotiable as between those standing in privity, the consideration is always open to inquiry. The making of the paper with full knowledge of all the facts relied on as showing a want, or illegality, or failure of consideration, total or partial, or any valid defense, though it may be a set-off, or in the nature of a set-off, will not preclude the defense.— Ware v. Morgan, 67 Ala. 463 ; Stark v. Henderson, 30 Ala. 438; Holt v. Robinson, 21 Ala. 106; Finn v. Barclay, 15 Ala. 626; Clemens v. Loggins, 1 Ala. 622. As between the parties to a contract in writing, the consideration may be proved or disproved by parol, or verbal evidence. Litchfield v. Falconer, 3 Ala. 280; Nicholas v. Krebs, 11 Ala. 230; 2 Whart. Ev., § 1044. The first and second instructions given the jury on the request of the appellee, are in conflict with these well settled principles.
4. Factors are liable only for a reasonable exercise of skill, and for ordinary care and diligence in the exercise of their vocation. They are of consequence not liable for losses or injuries proceeding from causes, not attributable to their want of skill, or not connected with their negligence.— Story on Bailments, § 455. Whether reasonable skill, ordinary care and diligence has been exercised, is of necessity dependent upon the circum*669stances of the particular situation in which the factor' may be placed. If the facts exist which are hypothesized in the third instruction given the jury, and there was evidence having a tendency to prove their existence, there is no room for the imputation of a want of care and diligence, or any dereliction of duty, in the safe keeping and protection of the cotton, and no liability for losses or injuries the cotton may have suffered because of its exposure to the weather.
For the errors we have pointed out, the judgment must be reversed and the cause remanded.